IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JEAN COULTER,                            : No. 198 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
ALEXANDER H. LINDSAY JR., LINDSAY        :
LAW FIRM, JOSEPH VICTOR                  :
CHARLTON AND PATRICIA LINDSAY,           :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.